Citation Nr: 0214120	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  93-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Portland, Oregon, 
which determined that the veteran had not submitted new and 
material evidence in order to reopen his previously denied 
claims of entitlement to service connection for a psychiatric 
disorder and a low back disability.

The veteran currently resides in Bangkok, Thailand.  
Therefore, the appeal is now under the jurisdiction of the 
Washington, D.C., VA Regional Office (RO).

In a September 2000 appellate decision, the Board determined 
that the veteran had submitted evidence which was new and 
material to his claims of entitlement to VA compensation for 
a low back disability and a psychiatric disorder.  The claims 
were reopened and remanded to the RO for evidentiary 
development and a de novo review on the merits.  In a July 
2002 decision, the RO denied both of the reopened service 
connection claims.  The case was returned to the Board in 
August 2002 and the veteran now continues his appeal. 

The file includes written correspondence dated in July 2002 
which indicates that the veteran is also claiming entitlement 
to service connection for Parkinson's disease.  As this issue 
has not been adjudicated, it is referred to the RO for 
appropriate action.





FINDINGS OF FACT

1.  The veteran's psychosis, diagnosed as schizophrenia, 
began more than one year after service and is not due to any 
incident of service.

2.  The veteran's osteoarthritis of his lumbosacral spine 
began more than one year after service and is not due to any 
incident of service.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred or aggravated in, nor is 
it presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  Osteoarthritis was not incurred or aggravated in, nor is 
it presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in February 2002, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  In the letter of February 2002, 
the RO informaed the veteran that VA would assist him in 
obtaining such things as medical records, employment records, 
and records of other Federal agencies.  The veteran has been 
made aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts during the 
course of this appeal to assist him in obtaining evidence 
necessary to substantiate his claims.  He has also been 
provided with a VA examination which addresses the issues on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  We note that he had previously reported that a 
private physician whom he identified as "Dr. Dean Smith" of 
Oregon told him that the date of onset of his current low 
back disability could be traced back via X-ray findings to 
September 1962, which was during his period of active duty.  
The veteran also indicated that he had been treated for his 
claimed disabilities at a private hospital in Indiana in 
1965, shortly after separating from active service.  However, 
on remand the veteran reported in written correspondence 
dated in August 2001 that he could not remember Dr. Smith's 
mailing address, did not have any Dr. Smith's records or the 
records of his 1965 hospital treatment in Indiana his 
possession and could not provide any other information to VA 
that would help it locate Dr. Smith or the veteran's Indiana 
hospital treatment records from 1965.  

We conclude that the veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records do not show treatment 
for psychiatric or back conditions.  At his enlistment 
examination in June 1962, his psychiatric and spine 
evaluations revealed normal findings.  At the veteran's 
separation examination in May 1965, his psychiatric and spine 
evaluations were marked as normal by the reviewing physician.  
On the veteran's report of his medical history during 
enlistment examination in June 1962 and on separation 
examination May 1965, he denied ever having had depression, 
excess worry, nervous trouble, arthritis or a bone or joint 
deformity.

Post-service medical records indicate that he was involved in 
a motor vehicle accident in 1965.  In this regard, the 
veteran has submitted written statements to the effect that 
he had been injured in an automobile accident shortly after 
his departure from active duty.  Psychiatric treatment 
reports from 1975 also refer to a history of having been 
first admitted and diagnosed with schizophrenia in 1968.

In a statement dated in July 1972, the veteran reported that 
he sustained a back injury in training in September 1962 and 
that he was treated for this at a hospital in Ft. Knox during 
Quartermaster Recruit Training.  In a March 1975 statement, 
he reported that his back injury in 1962 at Ft. Knox damaged 
his nerves and caused him to develop psychiatric illness.

In a letter dated May 1980, the veteran reported that he hurt 
his lower spine during basic training and was treated for 
this with aspirin and exercise.  He expressed his belief that 
he injured his nerves in service and that the pain from this 
caused him to develop his current mental illness.  He stated 
that since 1965 he had spent about four years in mental 
hospitals.

In a May 1980 statement, Dr. R. H. stated that it was 
entirely possible that the veteran's alleged back injury and 
its sequelae could at least theoretically result in, or 
exacerbate, if not precipitate, emotional problems, including 
those for which the veteran had received treatment.

In June 1980, the National Personnel Records Center reported 
that a search was made of clinical records from the Ireland 
Army Hospital in Ft. Knox, Kentucky with negative results.

In a lay witness statement dated in June 1980, one of the 
veteran's friends reported that he met the veteran during 
service in Germany.  The witness indicated that at some point 
early in their friendship, the veteran described being 
injured during basic training and thereafter continuing to 
experience chronic low back pain as a result which created 
problems with lifting and bending for the veteran.  The 
witness reported that he remembered that the veteran always 
seemed to have difficulty sitting in one position for any 
significant length of time.  He noted that the veteran 
declined offers to go for walking tours to German cities or 
historical sites because he said it would give him a sore 
back.  He wrote that the veteran always seemed to move about 
rather stiffly and in a guarded fashion, and that he did not 
participate in sports activities.

The transcript of a March 1981 RO hearing shows that the 
veteran testified that his back injury occurred around the 
third or fourth week of basic training while he was 
exercising on monkey bars.  He indicated that he was treated 
with aspirin, an exercise program, and bedrest.  He testified 
that he was hospitalized for two hours at Ft. Knox for his 
back injury.  He stated that he compounded this initial 
injury after his discharge from service in a motor vehicle 
accident.  He stated that he did not have any other in-
service treatment for his back after the initial injury.  He 
testified that he saw a doctor, but did not receive treatment 
until the second motor vehicle accident occurred post-
service, when he was hospitalized.  The veteran testified 
that he asked to be hospitalized on one occasion while he was 
in active service.

The veteran underwent a VA orthopedic examination in December 
1985 and was diagnosed with status post low back injury, 
spondylolisthesis, discogenic disease at the L3-L4, L4-L5 and 
L5-S1 vertebrae and degenerative arthritis of the lumbar 
spine.

The veteran underwent a VA psychiatric examination in March 
1986 and was diagnosed with schizophrenia, paranoid type.

Social Security Administration (SSA) records show that in 
March 1987 the SSA determined that the veteran had been 
disabled since 1985 due to chronic paranoid schizophrenia, 
schizoaffective disorder, and diabetes mellitus.

In an August 1987 statement the veteran reported that he 
injured his lower spine while swinging on a monkey bar.  He 
stated that his drill sergeant told him to report to the 
hospital at Fort Knox, Kentucky.  According to the veteran, 
at the hospital a nurse told him to lie down on a bed while 
another nurse made some kind of record.  He reported that he 
received some aspirin and was discharged from the hospital 
four hours later, at which time he found himself unable to 
stand upright.  He reported that his low back pain grew 
progressively worse and expressed his belief that this 
unrelieved pain eventually caused his schizophrenia.  He 
stated that at the time of his discharge from active duty he 
was a "cripple."

In a September 1990 letter the veteran reported that a Dr. 
Dean Smith of Oregon had informed him that it was possible to 
date the veteran's back injury to September 1962 from his X-
ray findings.

In a February 1991 letter, the veteran wrote that after 
discharge in 1965, he received medical treatment at a 
hospital in Indiana.  He thought it was the St. Mary's 
Medical Center in Hobart, Indiana, and that it was called St. 
Mary's Holy Cross Hospital in 1965.  He indicated that he 
would write to them or call them if he decided this was the 
correct hospital.

In a February 1991 letter, the veteran reported that prior to 
rupturing his disc in a motor vehicle accident, he was 
injured during service in an incident which he believed had 
weakened his back and predisposed his disc for a rupture.  He 
reported that during military exercises he was forced off the 
road by a tank and fell into a ditch.  When he tried to lift 
himself up afterwards he wrenched his lower back.  He stated 
that he developed a rupture and hairline fractures of the 
disc and vertebra in his lower spine approximately 1 - 3 days 
afterward.  He reported that after this accident he was so 
dissatisfied with the quality of medical care he received in 
service that he no longer desired to receive any further 
medical treatment from military medical personnel.  By 
implication, this was the veteran's explanation for the 
absence of service medical records showing treatment for his 
low back injuries.  

In a May 1992 statement, the veteran indicated that within 
two years after leaving service he was involved in an 
automobile accident while attending Olivet College.

A request for sick call records and morning reports for the 
veteran's military unit was made to the National Personnel 
Records Center (NPRC) for the period from August 20, to 
October 20, 1962.  However, no response was received from the 
NPRC.

The veteran appeared for a VA-sponsored medical examination 
conducted in March 2002 at a private medical facility in 
Thailand on behalf of VA.  A psychiatrist and an orthopedist 
conducted clinical evaluations of the veteran.  The 
psychiatric portion of the examination report shows that the 
veteran was diagnosed with a psychotic disorder not otherwise 
specified.  Orthopedic evaluation produced a diagnosis of 
osteoarthritis of the back, neck and knee.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of back pain or documentation 
of psychiatric consultation in service will permit service 
connection for arthritis or psychiatric illness first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

(a.)  Entitlement to service connection for a low back 
disability.

Notwithstanding the veteran's factual assertions to the 
contrary, there is no objective medical evidence which 
substantiates his accounts of being treated for a low back 
injury during his period of active service.  We note that his 
spine was normal on clinical evaluation at the time of his 
entry into service in August 1962 and at the time of his 
separation in August 1965.  His own statements with regard to 
his medical history at the time of enlistment into, and 
separation from service show no indication of a back injury 
or chronic low back disability.  We note the content of the 
statement of his lay witness indicating that the veteran had 
back pain in service.  However, absent objective medical 
evidence of onset of a chronic low back disability in service 
this lay statement remains uncorroborated and is insufficient 
by itself to establish a nexus between the veteran's current 
low back diagnoses and his period of active service.  

We further note that the medical reports do not establish the 
presence of a chronic arthritic condition affecting the 
veteran's back within one year after his separation from 
active duty in August 1965.  There are also indications in 
the veteran's testimony that he had been involved in a motor 
vehicle accident within a year after he was discharged from 
service, thus indicating that he sustained a traumatic injury 
to his low back which was unrelated to his period of military 
service.  The medical records associated with the evidence do 
not contain a medical opinion linking his current low back 
diagnoses with service.  His uncorroborated statement that a 
"Dr. Smith" of Oregon opined that the date of onset of his 
low back problems was during service in September 1965 is of 
very limited probative value without an actual written 
medical opinion to this effect from Dr. Smith.  The veteran 
asserts that the time of onset of his low back disability was 
during his period of active service.  However, he lacks the 
requisite medical training and expertise to comment upon 
medical observations or make medical diagnoses.  Therefore, 
his own uncorroborated opinion in this regard is insufficient 
to establish a nexus between his orthopedic problems and 
service.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing, we find the evidence does not 
support the veteran's claim of entitlement to service 
connection for a low back disability and his appeal must 
therefore be denied.  Because the evidence in this case is 
not approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for a psychiatric 
disorder.

The veteran's service medical records do not show treatment 
or diagnosis for a psychiatric problem during his period of 
active duty.  There is also no evidence showing diagnosis and 
treatment of the veteran for a psychotic disorder within one 
year after his separation from active duty in August 1965.  
The earliest indication of onset of his schizophrenia was in 
1968, well over a year after his discharge from service.  
Thereafter, there is no medical evidence which links the 
onset of his psychiatric disability with his period of 
military service.  

While we note that there is an opinion from a private 
physician dated in May 1980 which states that it was entirely 
possible that the veteran's alleged back injury and its 
sequelae could at least theoretically result in, or 
exacerbate, if not precipitate, emotional problems, including 
those for which the veteran had received treatment, we note 
that the language of this opinion is completely speculative 
and thus insufficient to reach the level of probative value 
which would establish a nexus between the psychiatric 
disability and his back injury.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Even if it were conceded that his 
psychosis was directly caused by mental duress associated 
with the symptoms of his back injury, we have already 
determined that the veteran's back disability was not 
incurred in, or related his period of active duty.  Thus, 
even if a secondary relationship between his psychiatric 
illness and the low back disability were objectively 
established it would still show no link to service.

To the extent that the veteran asserts on his own authority 
that the time of onset of his psychiatric disorder was during 
his period of active service, as he lacks the requisite 
medical training and expertise to comment upon medical 
observations or make medical diagnoses, his own 
uncorroborated opinion in this regard is of very limited 
probative value towards establishing a nexus between his 
mental illness and service.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In view of the foregoing discussion, the evidence does not 
support the veteran's claim of entitlement to service 
connection for a psychiatric illness, currently diagnosed as 
a psychotic disorder, and his appeal in this regard must be 
denied.  Because the evidence in this case is not in relative 
equipoise with respect to the merits of this claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a low back disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

